The state has filed a motion to strike the application for the writ of certiorari to the Court of Appeals for failure to comply with Supreme Court Rule 44, Code 1940, Tit. 7, Appendix, which provides that such applications "must be filed with the clerk of the supreme court within fifteen days after the action of said court of appeals upon the said application for rehearing." Application for the writ of certiorari was filed with the clerk of this court on April 4, 1945, after the Court of Appeals had overruled an application for rehearing on March 19, 1946.
Counsel for petitioner placed the application for the writ of certiorari, together with briefs, in the United States mail and had good reason to believe that they would reach the clerk of this court within the required time.
However, upon consideration of the matter by all the Justices, the court is of the opinion that the application for the writ of certiorari should be stricken for failure to comply with the aforesaid rule upon the authority of In re State ex rel. Attorney General, 185 Ala. 347, 64 So. 310.
Motion to strike the application for writ of certiorari to the Court of Appeals is granted.
All the Justices concur.